DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on February 18, 2021, April 20, 2021, and February 24, 2022, are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Replacement Drawing
The replacement drawings were received on February 18, 2021.  These drawings are acceptable.
 
35 USC § 101 Statutory Analysis
The claims do not recite any of the judicial exceptions enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance. Further, the claims do not recite any method of organizing human activity, such as a fundamental economic concept or managing interactions between people. Finally, the claims do not recite a mathematical relationship, formula, or calculation. Thus, the claims are eligible because they do not recite a judicial exception.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f), is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “an imaging system” arranged to “acquire two images of the heart at respective points in a cardiac cycle” in claim 1; “locating means” for “locating positions of a series of pairs of points on the images, each pair of points indicating respective positions of a single part of the heart in the two images” in claim 1; “processing means” arranged to “calculate from the positions of said pairs of points a value of at least one parameter of a deformation of the heart, and to compare the value of the at least one parameter with reference data to generate a diagnostic output” in claim 1; “the imaging system” is arranged to “store the images as respective image data sets in claim 6; “the locating means” is arranged to “process the image data sets to determine the locations of said pairs of points and to record the positions of said pairs of points” in claim 6; “the processing means” is arranged to “compare the value of each of the plurality of parameters with a respective reference value” in claim 7; “the processing means” is arranged to “define a decision tree for generating the diagnostic output from the values of the plurality of parameters” in claim 8; “an imaging system” arranged to acquire two images of the heart at respective points in a cardiac cycle” ” in claim 12; “locating means” for “locating positions of a series of pairs of points on the images, each pair of points indicating die respective positions of a single part of the heart in the two images” ” in claim 12; and “processing means” arranged to “calculate from the positions of said pairs of points a value of at least one parameter of the deformation of the heart” ” in claim 12.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to:
http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,959,698.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed towards the common subject matter.
	The claims in the present application define the invention differently from the claims in the issued U.S. Patent No. 10,959,698, however they are not patentably distinguishable from the claims in the other copending applications. In re White et al., 160 USPQ 417, In re Thorington et al., 163 USPQ 644.
	For example, comparing representative claim 1 of the present application with representative claim 1 of issued U.S. Patent No. 10,959,698. Claim 1 of the present application recites: a system for diagnosing a heart condition comprising (Claim 1 of issued U.S. Patent No. 10,959,698 recites: a system for diagnosing a heart condition comprising); an imaging system arranged to acquire two images of the heart at respective points in a cardiac cycle (Claim 1 of issued U.S. Patent No. 10,959,698 recites: an imaging system arranged to acquire two images of the heart at respective points in a cardiac cycle); locating means for locating positions of a series of pairs of points on the images, each pair of points indicating respective positions of a single part of the heart in the two images (Claim 1 of issued U.S. Patent No. 10,959,698 recites: locating means for locating positions of a series of pairs of points on the images, each pair of points indicating respective positions of a single part of the heart in the two images);  and processing means arranged to calculate from the positions of said pairs of points a value of at least one parameter of a deformation of the heart, and to compare the value of the at least one parameter with reference data to generate a diagnostic output (Claim 1 of issued U.S. Patent No. 10,959,698 recites: and processing means arranged to calculate from the positions of said pairs of points a value of at least one parameter of a deformation of the heart, and to compare the value of the at least one parameter with reference data to generate a diagnostic output).
As the comparison shows the claims recite common subject matter, and the differences relate to the wording of the claimed limitations, and the processing is carried out on the data and/or elements in no way affects how the data would be received from an input, processed and output within the context of the claims. Therefore, the substitution of the different wording would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. While claim 1 of issued U.S. Patent No. 10,959,698 includes additional limitations that are not set forth in the instant claim 1, the use of transitional term "comprising" in the instant claim 1 fails to preclude the possibility of additional elements, so that instant claim 1 fails to define an invention that is patentably distinct from claim 1 of issued U.S. Patent No. 10,959,698. Furthermore the elements of instant claim 1 are fully anticipated by the patented claim, and anticipation is “the ultimate or epitome of obviousness (In re Kalm, 154 USPQ 10 (CCPA 1967), also In re Dailey, 178 USPQ 293 (CCPA 1973) and In re Pearson, 181 USPQ 641 (CCPA 1974)).
	Claims 2-20 of the present application recite limitations which are in most cases word for word the same limitations as found in claims 2-20 respectively of issued U.S. Patent No. 10,959,698. 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-7, 9, 11-16, and 18-19 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by Mizuno (U.S. Patent Application Publication No. US 2012/0089016 A1) (hereafter “Mizuno”).  
	The examiner would like to point out that the various “units” identified in section 8 hereinabove are being interpreted under 35 U.S.C. 112(f) as described in FIG. 1.
FIG. 1 is a schematic diagram showing the hardware configuration of the echocardiography system 100. The above-mentioned configuration of the echo-cardiography system 100 comprises a transducer array 102 arranged to be located close to the body of the patient 104, typically as close to the heart as possible, a processing unit 106 which includes a processor 108 which may be a digital electronic processor, a memory 110 such as a hard disk, and a display 112, such as a flat screen monitor or LED display. The system may further include a user input device, for example a touchscreen 114 integrated into the display 112, which provides a user input allowing a user to provide inputs to the system 100. Other user inputs such as a mouse, touchpad or keyboard may of course be used. The echocardiography system 100 is a functional configuration achieved by cooperation of the hardware configuration shown in FIG. 1 and a program. As shown in FIG. 1, the echocardiography system 100 includes a digital electronic processor, a memory 110 such as a hard disk, and a display 112. The digital electronic processor 106 controls another configuration in accordance with a program stored in the memory 110, performs data processing in accordance with the program, and stores the processing result in the memory 110.  
With regard to claim 1, Mizuno describes an imaging system arranged to acquire two images of the heart at respective points in a cardiac cycle (refer for example to paragraphs [0032], [0061], [0062] and [0066]);  locating means for locating positions of a series of pairs of points on the images, each pair of points indicating respective positions of a single part of the heart in the two images (refer for example to paragraphs [0035], [0037], [0038], [0090], [0091] and [0092]); and processing means arranged to calculate from the positions of said pairs of points a value of at least one parameter of a deformation of the heart, and to compare the value of the at least one parameter with reference data to generate a diagnostic output (refer for example to paragraphs  [0091], [0092], [0094], [0117] and [0119]).
As to claim 2, Mizuno describes wherein the at least one parameter includes a displacement in at least one direction (refer for example to paragraph [0096]).
In regard to claim 3, Mizuno describes wherein the displacement is a mean of the displacements for all of said parts of the heart in at least one direction (refer for example to paragraph [0096]).
As to claim 5, Mizuno describes wherein the locating means comprises a user input device arranged to enable a user to locate said pairs of points and to record the positions of said pairs of points (see Figure 1, element 6 and refer for example to paragraphs [0060] and [0122]).
In regard to claim 6, Mizuno describes wherein the imaging system is arranged to store the images as respective image data sets (refer for example to paragraphs [0061] and [0062]); and the locating means is arranged to process the image data sets to determine the locations of said pairs of points and to record the positions of said pairs of points (refer for example to paragraphs [0067], [0068] and [0069]).
With regard to claim 7, Mizuno describes wherein the at least one parameter comprises a plurality of parameters and the processing means is arranged to compare the value of each of the plurality of parameters with a respective reference value (refer for example to paragraph [0084]).
In regard to claim 9, Mizuno describes analyzing a set of images, wherein each of the images has a diagnostic outcome associated with a corresponding image (refer for example to paragraph [0087]); calculating a value of the at least one parameter for each of the images (refer for example to paragraph [0088]); and analyzing the values and the diagnostic outcomes corresponding to the images to determine a relationship or correlation between the value and the diagnostic outcome (refer to paragraph [0089]).
As to claim 11, Mizuno describes a system arranged to perform the method of claim 9 (see Figure 1 and (refer for example to paragraph [0060]).
In regard to claim 12, Mizuno describes an imaging system arranged to acquire two images of the heart at respective points in a cardiac cycle (refer for example to paragraphs [0032], [0061], [0062] and [0066]); locating means for locating positions of a series of pairs of points on the images, each pair of points indicating die respective positions of a single part of the heart in the two images (refer to paragraphs [0035], [0037], [0038], [0090], [0091] and [0092]); and processing means arranged to calculate from the positions of said pairs of points a value of at least one parameter of the deformation of the heart (refer to paragraphs  [0091], [0092], [0094], [0117] and [0119]).
With regard to claim 13, Mizuno describes wherein the at least one parameter includes a displacement in at least one direction (refer to paragraph [0096]).
As to claim 14, Mizuno describes acquiring two images of the heart at respective points in a cardiac cycle (refer for example to paragraphs [0032], [0061], [0062] and [0066]); locating positions of a series of pairs of points on the two images, each pair of points indicating respective positions of a single part of the heart in the two images (refer for example to paragraphs [0035], [0037], [0038], [0090], [0091] and [0092]); calculating from the positions of said pairs of points a value of at least one parameter of the deformation of the heart and comparing the value of the at least one parameter with reference data to generate a diagnostic output (refer for example to paragraphs  [0091], [0092], [0094], [0117] and [0119]).
In regard to claim 15, Mizuno describes wherein the at least one parameter includes a displacement in at least one direction (refer to paragraph [0096]).
As to claim 16, Mizuno describes wherein the displacement is a mean of the displacements for all of said parts of the heart in at least one direction (refer for example to paragraph [0096]).
As to claim 18, Mizuno describes further comprising processing image data sets to determine respective locations of said pairs of points and recording the positions of said pairs of points (refer for example to paragraphs [0067], [0068] and [0069]).
In regard to claim 19, Mizuno describes wherein the at least one parameter comprises a plurality of parameters and comparing the value of the at least one parameter with the reference data includes comparing a value of each of the parameters with a respective reference value (refer for example to paragraph [0084]).



Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chenal, Murphy, Suresh, Skyba, Pedrizzetti, Holmes, Salgo, Chono and Su all disclose systems similar to applicant’s claimed invention.  

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jose L. Couso whose telephone number is (571) 272-7388. The examiner can normally be reached on Monday through Friday from 5:30am to 3:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella, can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.





/JOSE L COUSO/Primary Examiner, Art Unit 2667                                                                                                                                                                                                        
October 20, 2020